oma nN DBD An Ff WY NO —

NO NO NH NH NH NY NO NO NO HH HF HF HF KF FO Fe OES lhe
on A Un F&F W NO §&§& CF OO DH nN DB vA F&F WY NO —| S&S

Case 5:19-cv-00295-KS Document 25 Filed 04/27/20 Page lofi Page ID #:579

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

HAROLD BOYD WHITE, SR., CASE NO.: EDCV 19-00295 KS
Plaintiff, ge AWARDING
AJA FEES
Vi

ANDREW SAUL’, Commissioner of
Social Security Administration,

Defendant.

 

Based upon the parties’ Stipulation for Award and Payment of Equal Access
to Justice Act (EAJA) Fees (“Stipulation”), IT IS ORDERED that Plaintiff shall
be awarded attorney fees under the Equal Access to Justice Act, ("EAJA”) in the
amount of TWO THOUSAND SIX HUNDRED FIFTY-TWO DOLLARS and
00/cents ($2,652.00), as authorized by 28 U.S.C. § 2412 (d), and subject to the

terms and conditions of the Stipulation.

DATED: April 27, 2020

—_ KAREN L. STEV
ITED STATES MAGISTRATE JUDGE

 

' The Court previously ordered that Andrew Saul should be substituted for Acting
Commissioner Nancy A. Berryhill as the defendant in this suit.

]

 
